EXHIBIT A to DISTRIBUTION AGREEMENT As Amended 6/30/15 Ø Hatteras Alpha Hedged Strategies Fund Ø Hatteras Long /Short Equity Fund Ø Hatteras Long /Short Debt Fund Ø Hatteras Alternative Multi-Manager Fund (formerly the Hatteras Hedged Strategies Fund) Ø Hatteras Managed Futures Strategies Fund Ø Hatteras Market Neutral Fund Ø Hatteras Disciplined Opportunity Fund HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST By: /s/ R. Lance Baker Name: R. Lance Baker Title: Treasurer Confirmed and Accepted: HATTERAS CAPITAL DISTRIBUTORS, LLC By: /s/ R. Lance Baker Name: R. Lance Baker Title: Chief Financial Officer
